Exhibit 10.8

 

LOGO [g548141img04.jpg]   

NICHOLAS FINANCIAL, INC.

 

Automobile Dealer Retail Agreement

Non-Recourse Dealer Retail Agreement

The undersigned Dealer proposes to sell to the undersigned Nicholas Financial,
Inc. (NFI), from time to time, Promissory Notes, Security Agreements, Retail
Installment contracts, Conditional Sales Contracts, or other instruments
hereinafter referred to as “Contracts”, evidencing installment payment
obligations owing Dealer arising from the time sale of motor vehicle(s) and
secured by such Contracts. It is understood that NFI shall have the sole
discretion to determine which Contracts it will purchase from Dealer.

 

1. Dealer represents and warrants that Contracts submitted to NFI for purchase
shall represent valid, bona fide sales for the respective amount therein set
forth in such Contracts and that such Contracts represent sales of motor
vehicles owned by the Dealer and are free and clear of all liens and
encumbrances.

 

2. Upon purchase by NFI of any contracts hereunder from dealer, dealer shall
endorse and assign to NFI the obligations and all pertinent security, security
instruments, along with such provisional endorsements as may be stipulated for
such contracts purchased by NFI.

 

3. This Agreement, and sums payable hereunder, may not be assigned by Dealer
without written consent of NFI.

 

4. Dealer acknowledges that NFI charges an acquisition fee and a $75.00 loan
processing charge on all contracts purchased and funded by NFI. The acquisition
fee and loan processing charge are taken from Dealer Proceeds and are
Non-Refundable. The amount is disclosed on each transaction and is set by
Nicholas Financial, Inc.

 

5. Perfection of Security Interest: For each Contract purchased by NFI, Dealer
shall, within 20 days of the date of the Contract or within a lesser time period
if required by applicable law, file and record all documents necessary to
properly perfect the valid and enforceable first priority security interest of
NFI in the Vehicle and shall send NFI all security interest filing receipts. A
Contract shall be subject to Repurchase for the life of the Contract if NFI
suffers a loss due to the Dealership’s failure to (1) file and record, within 20
days of the date of the Contract or within a lesser time period if required by
applicable law, all documents required to properly perfect the valid and
enforceable first priority security interest of NFI in the Vehicle; (2) send NFI
the filing receipts reflecting said perfection.

 

6. Indemnity: As a separate and cumulative obligation, Dealer shall defend and
hold NFI harmless from any and all claims, defenses, offsets, damages, suits,
administrative or other proceedings, cost (including reasonable attorney’s
fees), expenses, losses, and liabilities. (Collectively Claims) arising out of
connected with or relating to the Contract or the goods or services sold there
under. Timing of indemnification is within 7 days of demand by NFI.

 

7. Add-on Products and Services:

 

  a. Defined. “Add-on Products and Services,” or “APS,” shall mean service
contracts, mechanical breakdown contracts, GAP contracts, credit life and credit
accident and health insurance. In addition, the term shall include other
products and services acceptable to and approved in writing by NFI from time to
time.

 

  b. Cancellation of APS. If APS has been sold by the Dealer and financed in a
Contract purchased by NFI, Dealer agrees that such APS shall be cancelable upon
demand by Buyer. Upon such cancellation, Dealer shall immediately notify NFI
that the Buyer has canceled the APS. Upon cancellation, Buyer shall be entitled
to a refund of the unearned portion of the cash price of the APS as provided in
the APS Contract or as may otherwise be required by law, whichever is greater.
As between NFI and Dealer, Dealer agrees to pay to NFI, as appropriate, any
refund due to Buyer under the terms of an APS Contract. Dealer’s liability under
this Section shall be limited to the amount Dealer collected and retained or
otherwise received, directly or indirectly, in connection with the sale of the
APS.

 

8. Privacy: Dealer shall not make any unauthorized disclosure of, or use any
personal information of individual consumers which it receives from NFI or on
NFI’s behalf other than to carry out the purposes for which such information is
received. NFI and Dealer shall comply in all respects with all applicable
requirements of Title V of the Gramm-Leach-Bliley Act of 1999 and its
implementing regulations.

 

9. No Provisions hereof may be modified, changed or supplemented, unless both
parties agree to the amendment in writing.

 

Nicholas Financial, Inc.      Dealer:   

 

By:  

 

     By:   

 

Date:  

 

     Date:   

 



--------------------------------------------------------------------------------

DEALER NAME

1 STOP MOTORSPORTS

1ST CHOICE AUTO SALES INC

1ST CLASS AUTO SALES

1ST CLASS AUTO SALES

1ST CLASS AUTOS

1ST STOP MOTORS INC

247 AUTO SALES

31 W AUTO BROKERS INC

4 WHEELS OF FOX LAKES SALES

4042 MOTORS LLC

414 AUTO CENTER

44 AUTO MART

5 POINTS AUTO MASTERS

5 STARR AUTO

60 WEST AUTO SALES LLC

7TH STREET AUTO SALES

A & D MOTORS, INC.

A & M CLASSIC AUTO RESTORATION

A & S GRAND AVE

A.R.J.’S AUTO SALES, INC

A1 AUTO SALES

A-1 AUTO SALES

AAA AUTOMOTIVE LLC

AACC AUTO CAR SALES, INC

ABBY’S AUTOS, INC.

ACE AUTOMOTIVE, INC.

ACTION DIRECT USA

ACTION GM

ACURA OF ORANGE PARK

ADAMS AUTO GROUP

ADAMSON FORD LLC

ADRIAN DODGE CHRYSLER JEEP

ADS AUTO DISCOUNT SALES INC

ADVANCE AUTO WHOLESALE, INC.

ADVANTAGE CHRYSLER PLYM DODGE

ADVANTAGE USED CARS

ADVENTURE CHRYSLER JEEP

AFFINITY AUTOMOTIVE REPAIRS &

AFFORDABLE AUTO AUCTION LLC

AFFORDABLE RENTAL SALES

AFFORDABLE USED CARS & TRUCKS

AJ’S AUTO

ALBANY MITSUBISHI

ALFA MOTORS

ALL AMERICAN AUTO MART

ALL CREDIT CAR SALES LLC

ALL RIGHT AUTOS INC

DEALER NAME

ALL STAR AUTO GROUP

ALL STAR MOTORS INC

ALL WHEEL AUTO

ALLAN VIGIL FORD

ALLEN TURNER AUTOMOTIVE

ALLIANCE

AL’S AUTO MART

ALTERNATIVES

AMERICAN AUTO SALES WHOLESALE

AMERICAN PRESTIGE AUTOS INC

AMERIFIRST AUTO CENTER, INC.

ANDERSON SUBURU

ANDRADE AUTO EXCHANGE INC

ANDY MOHR BUICK PONTIAC GMC

ANDY MOHR CHEVROLET, INC.

ANDY MOHR FORD, INC.

ANDY MOHR TOYOTA

ANNIE RAE INC

ANSWER ONE MOTORS

ANTHONY PONTIAC GMC BUICK INC

ANTHONY UNDERWOOD AUTOMOTIVE

ANTIQUE MOTORS

ANY CREDIT AUTO SALES LLC

ANYTHING ON WHEELS INC

APPROVAL AUTO CREDIT INC.

ARA AUTO AIR & ELECTRIC

ARB WHOLESALE CARS INC

ARBOGAST BUICK PONTIAC GMC

ARC AUTO LLC

ARCH ABRAHAM NISSAN LTD

ARES FINANCIAL SERVICES LLC

ARRIGO DODGE

ART MOEHN CHEVROLET, CO.

ART PINNOWS AUTO

ASANKA CARS.COM

ASHEBORO NISSAN, INC

ASSOCIATED AUTOMOTIVE GROUP

ATCHINSON FORD SALES

ATL AUTOS .COM

ATLANTA LUXURY MOTORS INC

ATLANTIC BEACH AUTO SALES

ATLANTIS RENT A CAR AND

AUCTION DIRECT USA

AURORA CHRYSLER PLYMOUTH

AURORA MOTOR CARS

AUSTIN MOTORS, INC

AUTO AMERICA

 



--------------------------------------------------------------------------------

DEALER NAME

AUTO B GOOD

AUTO BANK, INC.

AUTO BRITE AUTO SALES

AUTO CITY

AUTO CITY LLC

AUTO CLUB OF MIAMI

AUTO DIRECT

AUTO DIRECT COLUMBUS OH

AUTO DIRECT PRE-OWNED

AUTO ENTERPRISE

AUTO EXCHANGE

AUTO EXTREME INC

AUTO HAUS OF FT. MEYERS

AUTO LIBERTY OF ARLINGTON

AUTO LINE, INC.

AUTO LIQUIDATORS OF TAMPA, INC

AUTO LOOX

AUTO MAC 2

AUTO MART, INC.

AUTO MAX USA LLC

AUTO NETWORK OF THE TRIAD LLC

AUTO NETWORK, INC.

AUTO PARK CORPORATION

AUTO PASS SALES & SERVICE CORP

AUTO PLAZA INC

AUTO PLAZA USA

AUTO PLUS OF SMITHVILLE LLC

AUTO POINT USED CAR SALES

AUTO PROFESSION CAR SALES 2

AUTO PROFESSIONAL CAR SALES

AUTO RITE, INC

AUTO SELECT

AUTO SENSATION USA, INC.

AUTO SOLUTIONS

AUTO SPORT, INC.

AUTO STAR MOTOR CO LLC

AUTO STOP INC

AUTO SUPER CENTER

AUTO TRADEMARK

AUTO TREND WHOLESALE

AUTO VILLA

AUTO VILLA WEST

AUTO WEEKLY SPECIALS

AUTO WISE AUTO SALES

AUTO WISE BUYING SERVICE INC

AUTO WORLD

AUTO WORLD

DEALER NAME

AUTODRIVE, LLC

AUTOHOUSE, US

AUTOLAND AUTO SALES

AUTOLAND USA AT SMYRNA

AUTOMART #1 LLC

AUTOMAX

AUTOMAX ATLANTA

AUTOMAX OF ANDERSON

AUTOMAX OF GREENVILLE

AUTOMAX OF GREER

AUTOMAX OF SPARTANBURG

AUTOMOTIVE CONNECTION

AUTONATION LLC

AUTONET GROUP LLC

AUTONOMICS

AUTOPLEX IMPORT

AUTOPLEX, LLC

AUTORAMA PREOWNED CARS

AUTOS DIRECT INC

AUTOS ONLINE

AUTOSHOW SALES AND SERVICE

AUTOVILLE

AUTOWAY CHEVROLET

AUTOWAY FORD OF BRADENTON

AUTOWAY FORD OF ST PETE

AUTOWAY HONDA ISUZU

AUTOWAY LINCOLN-MERCURY

AUTOWISE LLC

AUTOWORLD USA

B & B AUTO PERFORMANCE LLC

B & W MOTORS

BAKER BUICK GMC CADILLAC

BALDERSON MOTOR SALES

BALLAS BUICK GMC

BAMA MOTORCARS INC

BANK AUTO SALES

BARBIES AUTOS CORPORATION

BARGAIN SPOT CENTER

BARNES MOTOR CO. LLC

BARRETT & SONS USED CARS

BARTOW FORD COMPANY

BARTS CAR STORE

BASELINE AUTO SALES, INC.

BATES FORD INC

BAY PINES AUTO SALES

BAYSHORE AUTOMOTIVE

BEACHUM AND LEE FORD INC

 



--------------------------------------------------------------------------------

DEALER NAME

BEASLEY-CROSS PRE OWNED INC

BECK NISSAN INC.

BEDFORD AUTO WHOLESALE

BEECHMONT FORD

BEEJAY AUTO SALES INC

BELL AUTO SALES

BELLAMY AUTOMOTIVE GROUP, INC

BELLS AUTO SALES

BELL’S AUTO SALES

BELTON AUTO CREDIT

BEN MYNATT NISSAN

BENTLEY AUTOMOTIVE INC

BEREA AUTO MALL

BERGER CHEVROLET

BERKELEY FORD

BERMANS AUTOMOTIVE, INC.

BERT SMITH INTERNATIONAL

BESSEMER AL AUTOMOTIVE LLC

BEST BUY AUTO SALES INC

BEST BUY MOTORS

BEST BUY WHEELS

BEST CHEVROLET

BEST DEAL AUTO SALES

BEST DEAL AUTO SALES INC

BEST DEALS ON WHEELS AUTO

BEST FOR LESS AUTO INC

BEST IN TOWN

BEST KIA

BICKEL BROTHERS AUTO SALES INC

BIG BLUE AUTOS, LLC

BIG O DODGE OF GREENVILLE, INC

BILL BLACK CHEVROLET,

BILL BRANCH CHEVROLET

BILL BRYAN CHRYSLER DODGE JEEP

BILL MCKENZIES USED CARS

BILLS & SON AUTO SALES INC

BILLS AUTO SALES & LEASING,LTD

BILLY RAY TAYLOR AUTO SALES

BILTMORE MOTOR CORP.

BIRMINGHAM WHOLESALE AUTO LLC

BLACKWELL MOTORS INC

BLAKE HOLLENBECK AUTO SALES IN

BLOOMINGTON AUTO CENTER

BLOSSOM CHEVROLET, INC.

BLOUNT HONDA

BLUE PRINT AUTOMOTIVE GROUP II

BOB BOAST DODGE

DEALER NAME

BOB CALDWELL DODGE COUNTRY INC

BOB HOOK OF SHELBYVILLE, LLC

BOB KING MITSUBISHI

BOB KING’S MAZDA

BOB MAXEY LINCOLN-MERCURY

BOB PULTE CHEVROLET GEO, INC.

BOB STEELE CHEVROLET INC.

BOBB CHRYSLER DODGE JEEP RAM

BOBB SUZUKI

BOBBY LAYMAN CHEVROLET, INC.

BOBBY MURRAY TOYOTA

BOBBY WOOD CHEVROLET

BONANZA AUTO CENTER INC

BOOMERS TRUCKS & SUVS LLC

BORCHERDING ENTERPRISE, INC

BORI MEX AUTO SALES LLC

BOSAK HONDA

BOULEVARD AUTO SALES & LEASING

BOYD’S AUTO SALES

BRADENTON AUTO DIRECT

BRADLEY CHEVROLET, INC.

BRAD’S USED CARS

BRAMLETT PONTIAC INC

BRANDON HONDA

BRANDT AUTO BROKERS

BRAZUSA AUTO SALES INC

BREMEN MOTORS

BRITTS AUTO CO LLC

BROMAR LLC

BRONDES FORD MAUMEE LTD

BROTHERS CHEVROLET OLDSMOBILE

BSK MOTOR CARS

BUCKEYE FORD LINCOLN MERC OF O

BUCKEYE NISSAN, INC.

BUDS AUTO SALES

BURNS CHEVROLET, INC

BURNT STORE AUTO AND TRAILER

BUTLER FORD MERCURY HONDA INC.

BUTLER NISSAN

BUY RIGHT AUTO SALES INC

BUY RIGHT AUTOMOTIVE, LLC

BUZZ KARZ LLC

BYERLY FORD-NISSAN, INC

BYERS CHEVROLET LLC

BYERS IMPORTS

C & J AUTO WORLD LLC

C & S SALES

 



--------------------------------------------------------------------------------

DEALER NAME

C.W. MOTORS INC

CABLE AUTOMOTIVE INC

CADILLAC OF NOVI INC

CALVARY CARS & SERVICE, INC

CAMPBELL BROTHERS AUTO SALE

CAMPBELL MOTORS, INC.

CAMPBELL’S AUTO SALES

CAPITAL AUTO SALES CORP

CAPITAL AUTOMOTIVE SALES

CAPITAL FORD INC

CAPITAL MOTORS

CAPITAL MOTORS LLC

CAPITOL AUTO

CAR BAZAAR INC OF FRANKLIN

CAR CITY USA LLC

CAR COLLECTION OF TAMPA INC.

CAR COLLECTION, INC.

CAR CORRAL

CAR COUNTRY

CAR CREDIT INC

CAR DEALS

CAR FINDERS, LLC

CAR MART FL.COM

CAR PORT AUTO SALES, INC.

CAR SOURCE, LLC.

CAR START

CAR ZONE

CAR ZONE

CAR ZONE

CARDINAL MOTORS INC

CARDINAL MOTORS INC

CARDIRECT LLC

CARENA MOTORS, CO.

CAREY PAUL HONDA

CARMASTERS OF ARLINGTON

CAROLINA AUTO EXCHANGE

CAROLINA CARS OF MT PLEASANT

CAROLINA VOLKSWAGEN

CARRIAGE KIA

CARROLLTON MOTORS

CARS & TRUCKS

CARS & US INC

CARS 4 LESS AUTO INC

CARS 4 U

CARS AND CARS, INC.

CARS GONE WILD LLC

CARS OF SARASOTA LLC

DEALER NAME

CARSMART, INC.

CARVER TOYOTA OF COLUMBUS

CARZ & CYCLES OF SOUTHWEST FL

CARZ 4 U, LLC

CARZ, INC.

CASCADE AUTO GROUP, LTD

CASH AUTO SALES LLC

CASTLE USED CARS

CASTRIOTA CHEVROLET GEO INC.

CAVALIER AUTO SALES INC

CAVALIER FORD-PORTSMOUTH

CBS QUALITY CARS, INC.

CECIL CLARK CHEVROLET,INC.

CELEBRITY AUTOMOTIVE LLC

CENTRAL AVE AUTO OUTLET, INC.

CENTRAL PONTIAC INC.

CERTIFIED AUTO DEALERS

CHAMPION OF DECATUR, INC.

CHAMPION PREFERRED AUTOMOTIVE

CHARLES BARKER PREOWNED OUTLET

CHARLOTTE MOTOR CARS LLC

CHARS CARS LLC

CHASE AUTO GROUP

CHATHAM PARKWAY TOYOTA

CHILDRE AUTOMOBILES LLC

CHOICE AUTO SALES

CHOICE AUTOMOTIVE GROUP

CHRIS CARROLL AUTOMOTIVE

CHRIS SPEARS PRESTIGE AUTO

CHRONIC INC.

CINCY IMPORTS

CIRCLE CITY ENTERPRISES, INC.

CITRUS CHRYSLER JEEP DODGE

CITY AUTO SALES

CITY MITSUBISHI

CITY STYLE IMPORTS INC

CITY USED CARS, INC

CLARK’S SUNSHINE

CLASSIC ASIAN IMPORTS, LLC

CLASSIC AUTO DEALER

CLASSIC CADILLAC ATLANTA CORP

CLASSIC FORD

CLASSIC SUZUKI OF BIRMINGHAM

CLASSIC TOYOTA

CLONINGER FORD OF HICKORY

COASTAL CHEVROLET, INC.

COCONUT CREEK HYUNDAI

 



--------------------------------------------------------------------------------

DEALER NAME

COGGIN HONDA

COLONIAL AUTO SALES

COLUMBUS AUTO RESALE, INC

CONEXION AUTO SALES

CONLEY BUICK, INC.

CONSUMER AUTO BROKERS

COOK MOTOR COMPANY

CORAL SPRINGS OLDSMOBILE, INC

CORAL WAY AUTO SALES INC

COUCH MOTORS LLC

COUGHLIN AUTOMOTIVE OF

COUGHLIN AUTOMOTIVE- PATASKALA

COUGHLIN CHEVROLET OF

COUGHLIN FORD- JOHNSTOWN

COUGHLIN FORD OF CIRCLEVILLE

COUGHLIN HYUNDAI

COUNTRY HILL MOTORS INC

COUNTRY HILL MOTORS, INC.

COUNTRYSIDE FORD OF CLEARWATER

COUNTY MOTOR CO., INC.

COURTESY CHRYSLER DODGE JEEP

COURTESY CHRYSLER JEEP

COURTESY CHRYSLER JEEP DODGE

COURTESY NISSAN

COYLE CHEVROLET

CR MOTOR SALES, INC.

CR MOTORS OF ADRIAN INC

CRABBS AUTO SALES

CRAIG & BISHOP, INC.

CRAIG & LANDRETH INC

CRAMER TOYOTA OF VENICE

CRENCOR LEASING & SALES

CREST CADILLAC OF BIRMINGHAM

CRESTMONT HYUNDAI, LLC

CRM MOTORS, INC.

CRONIC CHEVROLET, OLDSMOBILE-

CROSSROADS FORD INC

CROSSROADS FORD OF INDIAN TRL

CROSSROADS KIA OF INDIAN TRAIL

CROSSWALK AUTO

CROWN AUTO DEALERSHIPS INC.

CROWN HONDA

CROWN KIA

CROWN MOTORS INC

CROWN NISSAN

CROWN NISSAN GREENVILLE

CSA IMPORTS LLC DBA COGGIN

DEALER NAME

CURRIE MOTORS DRIVERS EDGE

D & L AUTO SALES

D & R AUTOMOTIVE

D & R TRUCK AND AUTO

DAN CUMMINS CHV BUICK PONTIAC

DAN TOBIN PONTIAC BUICK GMC

DAN TUCKER AUTO SALES

DAN’S AUTO SALES, INC

DARCARS WESTSIDE PRE-OWNED

DAVE GILL PONTIAC GMC

DAVE SINCLAIR LINCOLN

DAVES JACKSON NISSAN

DAVID SMITH AUTOLAND, INC.

DAYS AUTO SALES INC

DAYTON ANDREWS DODGE

DAYTON ANDREWS INC.

DEACON JONES AUTO PARK

DEACON JONES NISSAN LLC

DEALER SERVICES FINANCIAL CTR

DEALERS CHOICE MOTOR COMPANY

DEALS FOR WHEELS

DEALS ON WHEELS

DEALS ON WHEELS AUTO MART

DEALS ON WHEELS WHOLESALE LLC

DEALZ AUTO TRADE

DEALZ ON WHEELZ LLC

DEECO’S AUTO SALES INC

DEMAAGD GMC NISSAN INC

DENNIS AUTO POINT

DENNY’S AUTO SALES, INC.

DESTINYS AUTO SALES

DETROIT II AUTOMOBILES

DETROIT II AUTOMOBILES, INC

DEWITT MOTORS

DIAMOND AUTO CENTER

DIAMOND II AUTO SALES, INC.

DIANE SAUER CHEVROLET, INC.

DICK SCOTT MOTOR MALL INC

DICK SCOTT NISSAN, INC.

DIMMITT CHEVROLET

DIRECT AUTO EXCHANGE, LLC

DIRECT AUTO SALES LLC

DISCOUNT AUTO BROKERS

DIVERSIFIED AUTO SALES

DIXIE IMPORT INC

DM MOTORS, INC.

DOJ AUTO DEALERSHIP

 



--------------------------------------------------------------------------------

DEALER NAME

DON AYERS PONTIAC INC

DON HINDS FORD, INC.

DON JACKSON CHRYSLER DODGE

DON JACKSON IMPORTS CARS INC

DON MARSHALL CHYSLER CENTER

DON MEALEY CHEVROLET

DON MOORE CHEVROLET CADILLAC

DON REID FORD INC.

DORAL CARS OUTLET

DOTSON BROS CHRYS DODGE PLYM

DOWNTOWN BEDFORD AUTO

DRIVE NOW AUTO SALES

DRIVE SOURCE

DRIVER SEAT AUTO SALES LLC

DRIVERIGHT AUTO SALES, INC.

DRIVERS WORLD

DRIVEWAYCARS.COM

DRY RIDGE TOYOTA

DUBLIN CADILLAC NISSAN GMC

DUGAN CHEVROLET PONTIAC

DUKE IMPORTS, INC.

DUNN CHEVROLET OLDS INC.

DURAN MOTOR SPORTS INC

DUVAL ACURA

DWAYNE PIERCE

DYNASTY MOTORS

E AUTO SOLUTIONS

EAGLE ONE AUTO SALES

EAGLE ONE LEASE & CAPITAL LLC

EARL TINDOL FORD, INC.

EAST ANDERSON AUTO SALES

EAST COAST AUTO SALES LLC

EAST LAKE TRUCK & CAR SALES

EASTERN SHORE AUTO BROKERS INC

EAZY RIDE AUTO SALES LLC

ECLECTIC CARS LLC

ECONOMIC AUTO SALES INC

ECONOMY RENT A CAR & SALES INC

ED MORSE MAZDA LAKELAND

ED TILLMAN AUTO SALES

ED VOYLES HONDA

ED VOYLES HYUNDAI

ED VOYLES KIA OF CHAMBLEE

EDDIE ANDRESON MOTORS

EDDIE AUTO BROKERS

EDDIE CRAIGS EXPRESS

EDDIE MERCER AUTOMOTIVE

DEALER NAME

EDDIE PREUITT FORD, INC. EDGE MOTORS EJ’S QUALITY AUTO SALES, INC. ELDER FORD OF
TAMPA LLC ELITE AUTO ADVANTAGE INC ELITE AUTO SALES OF ORLANDO ELITE CAR OUTLET
INC ELITE CAR SALES OF CLEARWATER ELITE IMPORTS EMPIRE AUTOMOTIVE GROUP
ENGLEWOOD FORD ENON AUTO SALES ENTERPRISE ENTERPRISE CAR SALES ENTERPRISE CAR
SALES ENTERPRISE CAR SALES ENTERPRISE CAR SALES ENTERPRISE LEASING COMPANY
ERNEST MOTORS, INC. ERNIE PATTI AUTO LEASING & ESSERMAN INTERNATIONAL ACURA
EXCLUSIVE MOTORCARS LLC EXOTIC MOTORCARS EXPRESS AUTO SALES EXTREME IMPORTS EZ
AUTO & TRUCK PLAZA II INC FAIRLANE FORD SALES, INC. FAIRWAY LINCOLN MERCURY INC
FAMILY MOTORS FANELLIS AUTO FANTASY AUTOMOTIVES FAST TRACK AUTO SALES INC
FEDERICO PRE OWNED CENTER LLC FERMAN CHRYSLER PLYMOUTH FERMAN NISSAN FERRIS
CHEVROLET INC FIAT OF SOUTH ATLANTA FIAT OF WINTER HAVEN FIRKINS C.P.J.S.
FIRKINS NISSAN FIRST CHOICE AUTOMOTIVE INC FIRST CLASS MOTORS FIRST STOP AUTO
SALES FITZGERALD MOTORS, INC. FIVE POINTS TOYOTA, INC. FIVE STAR AUTO SALES OF
FIVE STAR CHEVROLET CADILLAC

 



--------------------------------------------------------------------------------

DEALER NAME

FL PRICE BUSTER AUTO SALES FLEET SERVICES REMARKETING FLEET STREET REMARKETING
FLORENCE AUTO MART INC FLORIDA AUTO EXCHANGE FLORIDA CARS OF TAMPA BAY INC
FLORIDA FINE CARS INC FLORIDA’S FINEST USED CARS LLC FLOW CHEVROLET LLC FLOW
HONDA FLOW MOTORS FLOW VOLKSWAGEN OF GREENSBORO FORD MIDWAY MALL, INC. FORD OF
PORT RICHEY FORT MYERS TOYOTA INC. FORT WAYNE CREDIT CONNECTION I FORT WAYNE
TOYOTA/LEXUS OF FOXWORTHY AUTO SUPERSTORE FRANK MYERS AUTO SALES, INC FRANKIES
AUTO SALES FRANKLIN FAMILY CHEVY BUICK GM FREDERICO PRE-OWNED CENTER LLC FREEDOM
FORD, INC. FRIDAY’S AUTO SALES, INC. FRIENDLY FINANCE AUTO SALES FRITZ
ASSOCIATES FRONTIER MOTORS INC FUCCILLO KIA OF CAPE CORAL FUTURE AUTOMOTIVE LLC
G & W MOTORS INC GADONE AUTO MALL LLC GAINESVILLE DODGE GAINESVILLE MITSUBISHI
GALEANA CHRYSLER PLYMOUTH GANLEY BEDFORD IMPORTS INC GANLEY CHEVROLET, INC
GANLEY CHRYSLER JEEP DODGE INC GANLEY LINCOLN MERCURY GARY SMITH FORD GATES CHEV
PONT GMC BUICK GATEWAY PRE-OWNED GATOR CHRYSLER-PLYMOUTH, INC. GATORLAND KIA
GENE GORMAN & ASSOC. INC. DBA GEN-X CORP GEOFF ROGERS AUTOPLEX GEORGIA AUTO
BROKERS

DEALER NAME

GEORGIA CAR CENTER GEORGIA FINE CARS LLC GEORGIA ON WHEELS GEORGIE’S AUTO INC
GERMAIN HONDA GERMAIN OF SARASOTA GERMAIN TOYOTA GERMAIN TOYOTA GETTEL NISSAN OF
SARASOTA GETTEL TOYOTA GILBERT CHEVROLET COMPANY INC GLENBROOK DODGE, INC.
GLOVER AUTO SALES GMT AUTO SALES, INC GOLDEN OLDIES GOOD TO GO AUTO SALES INC
GORDON CHEVROLET-GEO GOWEN WHOLESALE AUTO GRAINGER NISSAN GRANT CAR CONCEPTS
GRANT MOTORS CORP. GREAT BRIDGE AUTO SALES GREAT LAKES CHEVROLET BUICK GREAT
LAKES CHRYSLER DIDGE JEE GREAT LAKES HYUNDAI, INC. GREEN FLAG AUTO SALES GREEN
FORD, INC GREENE FORD COMPANY GREENLIGHT MOTORS, LLC GREEN’S TOYOTA GREENWAY
FORD, INC GREENWISE MOTORS GREG COATS CARS AND TRUCKS GREG SWEET CHEVY BUICK
OLDS GREG SWEET FORD INC GRIFFIN FORD SALES, INC. GRIFFIN MOTOR CO, INC GROGANS
TOWNE CHRYSLER GROVER & SONS MOTOR SALES LLC GTR MOTORS GUARANTEE AUTOMAXX
CORPORATION GULF ATLANTIC WHOLESALE INC GULF COAST AUTO BROKERS, INC. GULF
MOTORS OF FT. MEYERS GWINNETT MOTOR COMPANY GWINNETT PLACE NISSAN H & H AUTO
SALES

 



--------------------------------------------------------------------------------

DEALER NAME

HAASZ AUTO MALL, LLC

HAIMS MOTORS INC

HAIMS MOTORS INC

HALEY TOYOTA CERTIFIED

HALLECK AUTO SALES

HAMILTON CHEVROLET INC

HAMMCO INC

HANSELMAN AUTO SALES INC.

HAPPY AUTO MART

HAPPY CARS INC

HARBOR CITY AUTO SALES, INC.

HARDIE’S USED CARS, LLC

HARDY CHEVROLET

HAROLD ZEIGLER CHRYSLER DODGE

HARPER AUTO SALE, LLC

HATCHER’S AUTO SALES

HAWLEY MOTOR SALES, INC

HEAD START AUTOMOTIVE

HEADQUARTER HONDA

HEATH MOTORSPORTS

HEATH’S EXOTIC CARS AND

HELLER CAR COMPANY, INC

HENDRICK CHEVROLET LLC

HENDRICK HONDA

HENDRICK HONDA

HENDRICK HYUNDAI NORTH

HENDRICKSCARS.COM

HENNESSY MAZDA PONTIAC

HERITAGE CADILLAC-OLDS, INC.

HERRNSTEIN CHRYSLER INC

HIBDON MOTOR SALES

HIGHLINE AUTOSPORTS

HIGHLINE IMPORTS, INC.

HILL NISSAN INC

HILTON HEAD MITSUBISHI

HOGSTEN AUTO WHOLESALE

HOLLYWOOD CHRYSLER PLYMOUTH

HOLLYWOOD IMPORTS

HOLLYWOOD MOTOR CO #3

HOMETOWN AUTO MART, INC

HONDA CARS OF BRADENTON

HONDA CARS OF ROCK HILL

HONDA MALL OF GEORGIA

HONDA MARYSVILLE

HONDA OF CONYERS

HONDA OF FRONTENAC

HONDA OF GAINESVILLE

DEALER NAME

HONDA OF MENTOR

HONDA OF OCALA

HONDA OF THE AVENUES

HONEYCUTT’S AUTO SALES, INC.

HOOSIER TOM, INC.

HOOVER AUTOMOTIVE LLC

HOOVER CHRYSLER PLYMOUTH DODGE

HOOVER MITSUBISHI CHARLESTON

HOOVER TOYOTA, LLC

HOPKINS PONTIAC-OLDS-GMC TRUCK

HORACE G ILDERTON

HOTT WHEELZ AUTO SALES LLC

HUBLER AUTO PLAZA

HUBLER CHEVROLET CENTER INC.

HUBLER CHEVROLET INC

HUBLER FINANCE CENTER

HUBLER NISSAN, INC.

HUDSON AUTO SALES

HUDSON NISSAN

HUGH WHITE HONDA

HUNTER AUTO

HUSTON MOTORS INC.

HWY 150 BUYERS WAY, INC.

HYUNDAI OF BRADENTON

HYUNDIA OF GREER

I 95 TOYOTA & SCION

IAUTO INC

IDEAL MOTORS INC

IDEAL USED CARS INC

IJN AUTOMOTIVE GROUP

IMAGE CARS INC.

IMAGINE CARS

IMPERIAL MOTORS

IMPERIAL SALES & LEASING INC

IMPORT’S LTD

INDIAN RIVER LEASING CO

INDOOR AUTO SALES, INC.

INDY MOTORSPORTS

INDY’S UNLIMITED MOTORS

INFINITI OF BEDFORD

INTEGRITY AUTO CENTER INC

INTEGRITY AUTO SALES, INC.

INTEGRITY AUTOMOTIVE

INTEGRITY AUTOMOTIVE GROUP

INTERNATIONAL AUTO LIQUIDATORS

INTERNATIONAL AUTO OUTLET

INTERNATIONAL MOTOR CARS SVC

 



--------------------------------------------------------------------------------

DEALER NAME

ISAACS PRE-OWNED AUTOS LLC

J & C AUTO SALES

J & J S ORANGE BLOSSOM TRL

J & M AFFORDABLE AUTO, INC.

J & M MOTORS LLC

J&K USED CARS

J. FRANLKIN AUTO SALES INC

JACK DEMMER FORD, INC.

JACK MAXTON CHEVROLET INC

JACK MAXTON CHEVROLET, INC

JACK MAXTON USED CARS

JACKIE MURPHY’S USED CARS

JACKSONVILLE AUTO LINK INC

JACOBY MOTORS INC

JADES AUTO SALE INC

JAKE ALEXANDER AUTO SALES

JAKE SWEENEY CHEVROLET, INC

JAKE SWEENEY MAZDA WEST

JAKE SWEENEY SMARTMART INC

JAKMAX

JAMESTOWN AUTO SALES INC

JARRARD PRE-OWNED VEHICLES

JARRETT FORD OF PLANT CITY

JARRETT GORDON FORD INC

JAX AUTO WHOLESALE, INC.

JAY HONDA

JAZCARS, INC.

JB’S AUTO SALES OF PASCO, INC.

JC AUTOMAX

JC LEWIS FORD, LLC

JCN INC AUTO SALES

JDF AUTO

JEFF SCHMITT AUTO GROUP

JEFF WYLEF CHEVROLET OF

JEFF WYLER CHEVROLET, INC

JEFF WYLER SPRINGFIELD, INC

JEFFREYS AUTO EXCHANGE

JENKINS ACURA

JENKINS HYUNDAI

JENKINS HYUNDAI OF LEESBURG

JENKINS MAZDA

JENKINS NISSAN, INC.

JENNINGS AUTO CENTER

JENTECH AUTOMOTIVE LLC

JEREMY FRANKLINS SUZUKI OF KAN

JERRY HAGGERTY CHEVROLET INC

JERRY WILSON’S MOTOR CARS

DEALER NAME

JERRYS CHEVROLET

JIDD MOTORS INC

JIM BURKE NISSAN

JIM COGDILL DODGE CO

JIM ORR AUTO SALES

JIM SKINNER FORD INC

JIM WHITE HONDA

JIM WOODS AUTOMOTIVE, INC.

JIMMIE VICKERS INC.

JIMMY BROCKMAN USED CARS

JK AUTOMOTIVE GROUP LLC

JKB AUTO SALES

JOE KIDD AUTOMOTIVE INC

JOHN BLEAKLEY FORD

JOHN HEISTER CHEVROLET

JOHN HIESTER CHEVROLET

JOHN HINDERER HONDA

JOHN JENKINS, INC.

JOHN JONES CHEVY PONTIAC OLDS

JOHN JONES CHRYSLER DODGE JEEP

JOHN KOOL LINCOLN MERCURY INC

JOHNNYS MOTOR CARS LLC

JOHNSON AUTOPLEX

JOHNSON’S AUTO INC

JOMAX AUTO SALES

JORDAN AUTO SALES

JOSEPH MOTORS

JOSEPH TOYOTA INC.

JT AUTO INC.

JULIANS AUTO SHOWCASE, INC.

JUST-IN-TIME AUTO SALES INC

K & M SUZUKI

K T AUTO SALES LLC

KACHAR’S USED CARS, INC.

KALER LEASING SERVICES INC

KAR CONNECTION

KARGAR, INC.

KARL FLAMMER FORD

KCK AUTO SALES

KEFFER HYUNDAI

KEFFER PRE-OWNED SOUTH

KEITH HAWTHORNE FORD OF

KEITH HAWTHORNE HYUNDAI

KEITH HAWTHORNE HYUNDAI, LLC

KEITH HAWTORNE FORD

KEITH PIERSON TOYOTA

KELLEY BUICK GMC INC

 



--------------------------------------------------------------------------------

DEALER NAME

KELLY & KELLY INVESTMENT CO IN

KENDALL TOYOTA

KENNYS AUTO SALES, INC

KEN’S AUTOS

KENS KARS

KEVINS CAR SALES

KEY CHRYLSER PLYMOUTH INC

KIA AUTO SPORT

KIA OF CONYERS

KIA OF GASTONIA

KIA TOWN CENTER

KING AUTOMOTIVE, LLC

KINGDOM MOTOR CARS

KINGS CHRYLSER JEEP DODGE

KING’S COLONIAL FORD

KINGS FORD, INC

KINGS HONDA

KING’S NISSAN

KISSELBACK FORD

KLASSIC CARS LLC

KLM MOTORS

KNAPP MOTORS

KNE MOTORS, INC.

KNOX BUDGET CAR SALES & RENTAL

KOE-MAK CORP

KOOL KARS INC

KOOL KARS INC

KUHN HONDA VOLKSWAGON

KUHN MORGAN TOYOTA SCION

KUNES COUNTY FORD OF ANTIOCH

LA AUTO STAR, INC.

LAFONTAINE AUTO GROUP

LAGRANGE MOTORS

LAKE HARTWELL HYUNDAI

LAKE NISSAN SALES, INC.

LAKE NORMAN MOTORS LLC

LAKE VIEW MOTORS INC

LAKELAND CAR COMPANY LLC

LAKELAND CHRYSLER DODGE

LAKELAND NEW CAR ALTERNATIVE

LAKELAND TOYOTA INC.

LAKESIDE AUTO SALES, INC.

LAKEVIEW FORD LINCOLN MERCURY

LALLY ORANGE BUICK PONTIAC GMC

LANCASTER AUTOMOTIVE

LANCASTERS AUTO SALES, INC.

LANDERS MCLARTY CHEVROLET

DEALER NAME

LANDERS MCLARTY SUBARU

LANDMARK CDJ OF MONROE, LLC

LANDMARK MOTOR COMPANY

LANE 1 MOTORS

LANG CHEVROLET COMPANY

LANGDALE HONDA KIA OF

LASH AUTO SALES, INC.

LATIN MOTORS INTERNATIONAL LLC

LAUGHLINS FAMILY AUTO

LEBANON FORD LINCOLN

LEE A. FOLGERS, INC.

LEE FAMILY MOTORS INC

LEE’S AUTO SALES, INC

LEGACY TOYOTA

LEGRANGE TOYOTA INC

LGE CORP

LIBERTY AUTO CITY INC

LIBERTY FORD LINCOLN MERC INC

LIBERTY FORD SOUTHWEST, INC

LIBERTY MOTORS LLC

LIBERTY PONTIAC GMC TRUCK, INC

LIGHTHOUSE AUTO SALES

LIGHTNING MOTORS LLC

LIPTON TOYOTA

LITTLE RIVER TRADING CO OF

LMN AUTO INC

LOCKHART HUMMER, INC.

LOGANVILLE FORD

LOKEY MOTOR CO.

LONDON MOTOR SPORTS

LONGSTREET AUTO

LOR MOTORCARS

LOU BACHRODT CHEVROLET

LOU LARICHE CHEVROLET INC

LOU SOBH PONTIAC/BUICK/GMC

LOUDON MOTORS, INC

LOVE HONDA

LOWCOUNTRY AUTO SALES OF WEST

LOWERY BROS. OVERSTOCK LLC

LOWEST PRICE TRANSPORTATION

LUXURY AUTO DEPOT

LUXURY CARS & FINANCIAL, INC.

LUXURY IMPORTS AUTO SALES

LUXURY MOTORS LLC

M & L MOTOR COMPANY, INC.

M & M AUTO GROUP INC

M & M AUTO SUPER STORE

 



--------------------------------------------------------------------------------

DEALER NAME

M & M MOTORS INC

M.D.V. INTERNATIONAL AUTO CORP

MACATAWA AUTO & FINANCE CO

MACHADO AUTO SELL LLC

MACKENNEY AUTO SALES

MAGIC IMPORTS OF

MAHER CHEVROLET INC

MAIN STREET MOTORCARS

MANASSAS AUTO TRUCK & TRACTOR

MARCH MOTORS INC.

MARIETTA AUTO MALL CENTER

MARIETTA AUTO MART

MARIETTA LUXURY MOTORS

MAROONE CHEVROLET

MARSHALL FORD

MARSHALL MOTORS OF FLORENCE

MASTER CAR INTERNATIONAL, INC

MASTER CARS

MASTERS AUTO SALES LLC

MATHEWS BUDGET AUTO CENTER

MATHEWS FORD INC.

MATHEWS FORD OREGON, INC

MATIA MOTORS, INC

MATTERN AUTOMOTIVE,INC

MATTHEWS MOTOR COMPANY

MATTHEWS MOTORS INC.

MATTHEWS-HARGREAVES CHEVROLET

MAXIE PRICE CHEVROLETS OLDS,

MAXIMA AUTO INC

MAXIMUM DEALS, INC.

MAXKARS MOTORS

MAYSVILLE AUTO SALES

MAZDA OF SOUTH CHARLOTTE

MAZDA WESTSIDE

MCCLUSKY AUTOMOTIVE LLC

MCGAFFS AUTO SALES

MCGHEE AUTO SALES INC.

MCJ AUTO SALES OF CENTRAL FLOR

MCKENNEY DODGE LLC

MCPHAILS AUTO SALES

MD AUTO SALES LLC

MEADE BROTHERS AUTO LLC

MECHANICSVILLE HONDA

MECHANICSVILLE TOYOTA

MEDINA AUTO BROKERS

MEDLIN MOTORS, INC.

MEEKS AUTO HAUS INC

DEALER NAME

MEGA AUTO CENTER VA

MELBORNE AUTO ADVANTAGE LLC

MEMBERS SALES AND LEASING INC

MENTOR IMPORTS,INC.

MENTOR NISSAN

MEROLLIS CHEVROLET SALES

METRO HONDA

METRO USED CARS

METROLINA AUTO SALES INC

MIAMI CARS INTERNATIONAL INC

MICHAEL’S AUTO

MICHAEL’S IMPORTS

MID AMERICA AUTO EXCHANGE INC

MID RIVERS MOTORS

MID SOUTH INTERNET BROKERING &

MIDDLETOWN FORD, INC

MIDFIELD MOTOR COMPANY, INC.

MID-LAKE MOTORS, INC.

MIDSTATE MOTORS

MID-TOWN MOTORS LLC

MIDWAY AUTO GROUP

MIDWEST AUTO GROUP LLC

MIDWEST AUTO MART LLC

MIDWEST AUTO STORE LLC

MIDWEST MOTORS & TIRES

MIDWESTERN AUTO SALES, INC.

MIG CHRYSLER DODGE JEEP RAM

MIKE BASS FORD

MIKE CASTRUCCI CHEVY OLDS

MIKE CASTRUCCI FORD OF ALEX

MIKE CASTRUCCI FORD SALES

MIKE ERDMAN TOYOTA

MIKE PRUITT HONDA, INC

MIKE REED CHEVROLET INC

MIKE THOMAS AUTO SALES

MIKE’S AUTO FINANCE

MILNER O’QUINN FORD SALES INC

MILTON MARTIN HONDA

MINIVAN SOURCE, INC.

MIRACLE CHRYSLER DODGE JEEP

MIRACLE MOTOR MART EAST

MITCHELL COUNTY FORD LLC

MODERN CORP

MONTGOMERY AUTO MART INC

MONTGOMERY CHEVROLET

MONTGOMERY MOTORS

MONTROSE FORD LINCOLN/MERCURY

 



--------------------------------------------------------------------------------

DEALER NAME

MOODY MOTORS

MOORE NISSAN

MORGAN COUNTY AUTO & FIANCE

MORONI AUTO SALES INC

MORRIS AUTO SALES INC

MOTOR CARS HONDA

MOTOR KING INC

MOTOR WORLD INC

MOTORCARS

MOTORCARS TOYOTA

MOTORHOUSE INC

MOTORMAX OF GRAND RAPIDS

MR CAR LLC

MTS AUTO MALL, INC.

MULLINAX FORD EAST, INC

MULLINAX FORD OF PALM BEACH

MURFREESBORO AUTO OUTLET, INC

MURRAY’S USED CARS

MUSIC CITY WHOLESALE LLC

MV AUTO SALES

MY CAR LLC

MYLENBUSCH AUTO SOURCE LLC

NALLEY HONDA

NAPLETON’S HYUNDAI

NAPLETONS NISSAN/NAPLETONS

NAPLETON’S NORTH PALM AUTO PK

NAPLETON’S RIVER OAKS CHRYSLER

NASH CHEVROLET COMPANY

NATIONAL CAR MART, INC

NATIONAL MOTORS, INC.

NATIONAL ROAD AUTOMOTIVE LLC

NEIL HUFFMAN NISSAN

NEIL HUFFMAN VW

NELSON AUTO SALES

NELSON MAZDA RIVERGATE

NEW CARLISLE CHRYSLER JEEP

NEWTON’S AUTO SALES, INC.

NEX 2 NU-AUTO SALES INC

NEXT GENERATION MOTORS, INC.

NEXT RIDE AUTO SALES INC

NICE CAR OF FORGOTTEN COAST

NICHOLS DODGE, INC.

NICKS AUTO MART

NIMNICHT PONTIAC

NISSAN OF GALLATIN

NOLAND ROAD AUTO CREDIT

NORTH ATLANTA AUTO SUPERSTORE

DEALER NAME

NORTH ATLANTA MOTORS LLC

NORTH BROTHERS FORD, INC

NORTH IRVING MOTORS INC

NORTH POINT MOTORS, LLC

NORTH TAMPA CHRYSLER JEEP DODG

NORTHERN KENTUCKY AUTO SALES

NORTHGATE AUTO SALES

NORTHWOOD AUTO SALES LLC

NOURSE CHILLICOTHE

NUMBER ONE IN RADIO ALARMS INC

O C WELCH FORD LINCOLN MERCURY

OAKES AUTO INC

OBX CHEVROLET BUICK

OCEAN AUTO BROKERS

OCEAN HONDA

O’CONNOR AUTOMOTIVE, INC

O’DANIEL MOTOR SALES, INC.

OHIO AUTO CREDIT

OHIO AUTO SALES

OKOLONA MOTOR SALES

OLATHE QUALITY AUTO SALES

OLE BEN FRANKLIN MOTORS

OLE BEN FRANKLIN MOTORS

OLIVER C. JOSEPH, INC.

OLYMPIC MOTOR CO LLC

ON THE ROAD AGAIN, INC.

ONE SOURCE AUTOMOTIVE SOLUTION

ORLANDO AUTOMOTIVE GROUP LLC

ORLANDO AUTOS

ORLANDO HYUNDAI

OSCAR MOTORS CORPORATION

OVERFLOW MOTORS LLC

OVERLAND PARK MAZDA

OXMOOR FORD LINCOLN MERCURY

PALM AUTOMOTIVE GROUP

PALM BAY MOTORS

PALM BEACH AUTO DIRECT

PALM BEACH TOYOTA

PALM CHEVROLET OF GAINESVILLE

PALMETTO 57 NISSAN

PALMETTO FORD

PALMETTO WHOLESALE MOTORS

PAPPADAKIS CHRYSLER DODGE JEEP

PAQUET AUTO SALES

PARAMOUNT AUTO

PARK AUTO MALL, INC

PARK MAZDA OF WOOSTER

 



--------------------------------------------------------------------------------

DEALER NAME

PARKS AUTOMOTIVE, INC

PARKS CHEVROLET - GEO

PARKS CHEVROLET, INC

PARKWAY FORD, INC.

PARKWAY MOTORS INC

PATRICK O’BRIEN JR, CHEV. INC.

PATRIOT CHEVROLET

PAUL MILLER FORD, INC.

PCT ENTERPRISES OF FLORIDA LLC

PEACH MOTORS LLC

PEDIGO’S HEARTLAND CROSSING

PEGGY’S AUTO SALES

PELHAM’S AUTO SALES

PENINSULAR AUTO INC

PENSACOLA AUTO BROKERS, INC

PERFORMANCE CHEVROLET SUBARU

PERFORMANCE CHRYSLER JEEP DODG

PERFORMANCE GMC OF

PERFORMANCE HONDA

PETE FRANKLIN’S WHOLESALE

PETE MOORE CHEVROLET, INC

PHILLIPS BUICK PONTIAC GMC INC

PHILLIPS CHRYSLER-JEEP, INC

PILES CHEV-OLDS-PONT-BUICK

PINE ISLAND AUTO SALES

PINEVILLE IMPORTS

PINNACLE AUTO SALES

PLAINFIELD AUTO SALES, INC.

PLAINFIELD FAMILY AUTO & REPAI

PLATTNER’S

PLAZA LINCOLN MERCURY

PLAZA PONTIAC BUICK GMC INC

POGUE CHEVROLET INC

POMPANO HONDA

POMPANO NISSAN LLC

PORT ORANGE SALES LLC

POWER PONTIAC GMC OLDSMOBILE

PRECISION MOTOR CARS

PREFERRED AUTO

PREMIER AUTO BROKERS, INC.

PREMIER AUTO EXCHANGE

PREMIER AUTOWORKS SALES &

PREMIER MOTORCAR GALLERY

PREMIER MOTORS LLC

PREMIER ONE MOTOR CARS INC

PREMIERE CHEVROLET, INC.

PREMIUM MOTORS LLC

DEALER NAME

PRESSLEY AUTO SALES LLC

PRESTIGE MOTORS

PRESTIGE MOTORS OF VIERA

PRESTON AUTO OUTLET

PRICE RIGHT STERLING HEIGHTS

PRICELESS AUTO SALES

PRIDE AUTO SALES

PRIME MOTORS INC

PRIME MOTORS, INC.

PRO MOTION CO INC

PROCAR

PROFESSIONAL AUTO SALES

PROVIDENCE AUTO GROUP LLC

QUALITY DISCOUNT MOTORS

QUALITY IMPORTS

QUALITY IMPORTS, INC

QUALITY MOTORS

R & W AUTOMOTIVE SALES, INC.

R.K. CHEVROLET

RACEWAY AUTO GROUP

RADER CAR CO INC

RAF AUTO SALES

RANDY MARION CHEVROLET PONTIAC

RANDY WISE CHEVROLET BUICK

RANKL & RIES MOTORCARS, INC

RAY CHEVROLET

RAY SKILLMAN CHEVROLET

RAY SKILLMAN EASTSIDE

RAY SKILLMAN FORD INC.

RAY SKILLMAN HOOSIER FORD INC

RAY SKILLMAN NORTHEAST BUICK G

RAY SKILLMAN NORTHEAST MAZDA

RAY SKILLMAN WESTSIDE

RAYMOND CHEVROLET KIA

RAYTOWN AUTOMALL

RE BARBER FORD INC

READY CARS INC

RED HOAGLAND HYUNDAI, INC.

RED HOLMAN BUICK PONTIAC GMC

REDMOND AUTOMOTIVE

REDSKIN AUTO SALES INC

REGAL PONTIAC, INC.

REIDSVILLE NISSAN INC

RELIABLE RIDES LLC

RICART FORD USED

RICE AUTO SALES

RICHARD HUGES AUTO SALES

 



--------------------------------------------------------------------------------

DEALER NAME

RICHBURG AUTOMOTIVE LLC

RICK CASE ATLANTA

RICK CASE HYUNDAI

RICK CASE MOTORS, INC.

RICK DAVENPORT AUTO SALES, INC

RICK HENDRICK DODGE CHRYSLER J

RIDE N DRIVE

RIDE TIME AUTO SALES LLC

RIDE TIME, INC.

RIDES 4 U

RIGHTWAY AUTOMOTIVE CREDIT

RIGHTWAY AUTOMOTIVE CREDIT

RIOS MOTORS

RIVERCHASE KIA

RIVERGATE TOYOTA

RIVERSIDE MOTORS, INC

RML HUNTSVILLE AL AUTOMOTIVE

ROBERT LEE AUTO SALES INC

ROCK BOTTOM AUTO SALES, INC.

ROCK SOLID AUTOMOTIVE INC

ROCKENBACH CHEVROLET SALES INC

ROD HATFIELD CHEVROLET, LLC

ROD HATFIELD CHRYSLER DGE JEEP

ROGER DEAN CHEVROLET

ROGER WILSON MOTORS INC

ROSE CITY MOTORS

ROSE CITY MOTORS

ROSEN MAZDA

ROSEN NISSAN

ROSEVILLE CHRYSLER JEEP

ROSS’S AUTO SALES

ROUSH HONDA

ROUTE 4 AUTO STORE

ROY O’BRIEN, INC

RP AUTOMOTIVE LLC

RPM AUTO SALES

RPT SALES & LEASING LLC

RUSSELL AUTO SALES

RYAN’S AUTO SALES

S & B AUTO BROKERS LLC

SALTON MOTOR CARS INC

SAM PIERCE CHEVROLET

SANSING CHEVROLET, INC

SARASOTA FORD

SAULS MOTOR COMPANY, INC.

SAVANNAH AUTO

SAVANNAH AUTOMOTIVE GROUP

DEALER NAME

SAVANNAH MOTORS

SAVANNAH SPORTS AND IMPORTS

SAVANNAH TOYOTA & SCION

SC AUTO SALES

SCARRITT MOTORS INC

SCHAELL MOTORS

SCOGGINS CHEVROLET OLDS BUICK

SCOTT EVANS NISSAN

SECOND CHANCE MOTORS

SELECT AUTO CENTER

SELECT MOTORS OF TAMPA INC.

SERPENTINI CHEVROLET OF

SERRA AUTOMOTIVE

SERRA VISSER NISSAN INC

SHAFER PREFERRED MOTORS INC

SHAMBURG AUTO SALES

SHAN AUTO SALES

SHARP CARS OF INDY

SHAWNEE MOTORS GROUP

SHEEHAN PONTIAC

SHEEHY FORD INC

SHERDAN ENTERPRISES LLC

SHERIDAN AUTO SALES

SHOALS UNIVERSITY KIA

SHOOK AUTO INC

SHOW ME AUTO MALL INC

SHUTT ENTERPRISES INC

SIGN & DRIVE AUTO SALES LLC

SIGNATURE FORD LINCOLN MERCURY

SIGNATURE MOTORS USA LLC

SIMMONS NISSAN

SIMON & DAVID AUTO SALES LLC

SIMPLE AUTO IMPORTS

SINA AUTO SALES, INC.

SKY AUTOMOTIVE GROUP CORP

SKYLINE MOTORS FO RALEIGH INC

SMITH FIELD AUTO CENTER LLC

SMITH MOTORS LLC

SMITH STOKES CHEV CAD BUICK

SMITHS AUTO SALES

SOLAR AUTO SALES INC

SOLID AUTOS LLC

SOURCE AUTOMOTIVE

SOUTH 71 AUTO SALES

SOUTH I-75 CHRYSLER DODGE JEEP

SOUTH MOTORS HONDA

SOUTH OAK DODGE INC

 



--------------------------------------------------------------------------------

DEALER NAME

SOUTHEAST JEEP EAGLE

SOUTHERN AUTOMOTIVE ENTERPRISE

SOUTHERN MOTOR COMPANY

SOUTHERN STATES NISSAN, INC.

SOUTHERN TRUST AUTO SALES

SOUTHFIELD JEEP-EAGLE, INC.

SOUTHGATE FORD

SOUTHPORT MOTORS

SOUTHSIDE AUTO SALES

SPACE & ROCKET AUTO SALES

SPIRIT CHEVROLET-BUICK INC.

SPIRIT FORD INC

SPITZER DODGE

SPITZER DODGE

SPITZER MOTOR CITY

SPORTS AND IMPORTS, INC.

SPORTS CENTER IMPORTS INC

ST LOUIS AUTO BROKERS

ST LOUIS CARS & CREDIT INC

STAF ORTON AUTOMOTIVE INC

STANFIELD AUTO SALES

STAN’S CAR SALES

STAR AUTO SALES

STAR FIRST 1 FINANCIAL

STAR MOTORS

STARK AUTO GROUP

STARK AUTO SALES

STARLING CHEVROLET

STARRS CARS AND TRUCKS, INC

STATE AUT GROUP LLC

STEARNS MOTORS OF NAPLES

STEELE AUTO SALES LLC

STEPHEN A FINN AUTO BROKER

STEVE AUSTINS AUTO GROUP INC

STEVE RAYMAN CHEVROLET, LLC

STEVE’S AUTO MALL INC

STEWART AUTO GROUP OF

STEWART MOTORS

STL AUTO BROKERS

STOKES BROWN TOYOTA SCION

STOKES HONDA CARS OF BEAUFORT

STOKES KIA

STOKES USED CAR CENTER

STONE MOUNTAIN NISSAN

STONECREST TOYOTA

SUBARU CONCORD

SUBARU OF DAYTON

DEALER NAME

SUBARU OF KENNESAW LLC

SUBARU OF MCDONOUGH, LLC

SUBARU OF PEMBROKE PINES

SUBURBAN AUTO SALES

SUBURBAN CHRYSLER JEEP DODGE

SUBURBAN FORD OF STERLING

SUMMIT WEST AUTO GROUP LLC

SUN HONDA

SUN TOYOTA

SUNBELT’S FORD TWON OF ALBANY

SUNCOAST CHRYSLER PLYMOUTH

SUNNYSIDE TOYOTA

SUNRISE AUTOMOTIVE

SUNSET MOTORS

SUNSHINE AUTO BROKERS INC

SUPERIOR ACURA

SUPERIOR AUTO SALES

SUPERIOR CHEVROLET

SUPERIOR MOTORS

SUPERIOR MOTORS NORTH

SUPERIOR PONTIAC BUICK GMC,INC

SUPERSTORE BUYHERE PAYHERE LLC

SUPREME MOTORS OF NASHVILLE

SUTHERLIN NISSAN MALL OF GA.

SUTHERLIN NISSAN OF FT. MYERS

SUZUKI OF NASHVILLE

SWEENEY BUICK PONTIAC GMC

SYMBOLIC MOTORSPORTS

TALLAHASSEE DODGE-CHRYSLER

TAMERON AUTOMOTIVE EASTERN

TAMERON AUTOMOTIVE GROUP

TAMIAMI FORD, INC.

TAMPA HONDALAND

TAMPA TRUCK DEPOT

TARGET AUTOMOTIVE

TAYLOR AUTO SALES

TAYLOR AUTO SALES INC.

TAYLOR FORD, INC.

TAYLOR MORGAN INC

TAYLOR’S AUTO SALES

TDR AUTO PLAZA LLC

TEAM AUTOMOTIVE

TEAM CHEVROLET OLDSMOBILE

TEAM NISSAN OF MARIETTA

TED CIANOS USED CAR CENTER

TED RUSSELL KIA

TED’S AUTO SALES, INC.

 



--------------------------------------------------------------------------------

DEALER NAME

TELEGRAPH CHRYSLER JEEP, INC.

TENA AUTOMOTIVE LLC

TENNESSEE AUTO SALES

TENNYSON CHEVROLET, INC.

TERRY LABONTE CHEVROLET

TERRY LEE HONDA

TERRY REID KIA

THE 3445 CAR STORE, INC.

THE AUTO GROUP LLC

THE AUTO PARK INC

THE AUTO STORE

THE AUTO STORE

THE AUTO STORE

THE CAR CABANA OF

THE CAR COMPANY SUZUKI

THE CAR CONNECTION, INC.

THE CAR SHACK

THE CAR SHOPPE LLC

THE CAR STORE INC.

THE LUXURY AUTOHAUS INC.

THOMPSON CADILLAC

THORNTON CHEVROLET, INC

THORNTON ROAD HYUNDAI

THOROUGHBRED FORD INC

THRIFTY CAR SALES

THRIFTY OF GRAND RAPIDS

THURSTON FLEET SALES

TIFFIN FORD LINCOLN MERCURY

TILLMAN AUTO LLC

TIM TAYLOR AUTO SALES

TINKER BOYD USED CARS

TITAN AUTO SALES

TNT CHRYSLER DODGE JEEP

TNT USED AUTO SALES, INC.

TOM EDWARDS, INC

TOM GILL CHEVROLET

TOM HOLZER FORD

TOM KELLEY BUICK GMC PONTIAC

TOM STENHOUWER AUTO SALES INC

TOM TEPE AUTOCENTER INC

TOM WOOD FORD

TOM WOOD NISSAN, INC.

TOMLINSON MOTOR COMPANY OF

TONY BETTEN & SONS FORD

TONY ON WHEELS, INC.

TOP CHOICE AUTO

TOTAL CYCLE CARE INC

DEALER NAME

TOWN & COUNTRY AUTO & TRUCK

TOWN & COUNTRY FORD, INC.

TOWN & COUNTRY FORD, INC.

TOWN & COUNTRY SELECT

TOWN CENTER NISSAN

TOWN SQUARE MOTORS

TOWNE EAST AUTO

TOYOTA OF CINCINNATI CO, INC.

TOYOTA OF GOLDSBORO

TOYOTA OF HOLLYWOOD

TOYOTA OF LOUISVILLE, INC.

TOYOTA OF MCDONOUGH

TOYOTA OF ORLANDO

TOYOTA OF WARSAW

TOYOTA OF WINTER HAVEN

TOYOTA SCION NORTH CHARLESTON

TOYOTA WEST/SCION WEST

TRAMWAY MOTOR CARS

TRI-CITY AUTO MART

TRI-COUNTY CHRYSLER PRODUCTS

TRI-COUNTY MOTORS

TRINITY AUTOMOTIVE

TRIPLE M AUTO CONSULTANTS

TROPICAL AUTO SALES

TROY FORD INC

TRUCK TOWN INC

TRYON AUTO MALL

U.S. AUTO GROUP, INC.

U-DRIVE AUTO LLC

ULTIMATE AUTO SALES

UNIQUE AUTO SALES

UNIQUE AUTOMOTIVES, LLC

UNITED AUTO SALES

UNITED SALES AND LEASING, INC

UNITED VEHICLE SALES

UNIVERSITY HYUNDAI OF DECATUR

UNIVERSITY NISSAN

UNLIMITED AUTOMOTIVE

US 1 CHRYSLER DODGE JEEP

US AUTO MART INC

US MOTORS

USA AUTO & LENDING INC

USA MOTORCARS

USED AUTOS FOR EVERYONE

USED CAR FACTORY INC

USED CAR SUPERMARKET

V & L AUTO SALES

 



--------------------------------------------------------------------------------

DEALER NAME

VA CARS INC

VADEN NISSAN, INC.

VADEN VOLKSWAGEN

VAL WARD CADILLAC, INC.

VALDOSTA TOYOTA

VANGUARD AUTO CENTER INC

VANN YORK PONTIAC BUICK GMC

VANN YORK PONTIAC, INC.

VANN YORK TOYOTA, INC

VANS AUTO SALES

VARSITY LINCOLN MERCURY

VELOCITY MOTORS INC

VETERANS FORD

VIC BAILEY HONDA, INC.

VICTORIA MOTORS, LLC

VICTORY AUTO EXPRESS INC

VICTORY CHEVROLET LLC

VICTORY HONDA OF MONROE

VIDALIA FORD LINCOLN MERCURY

VILLAGE AUTO OUTLET INC

VILLAGE AUTOMOTIVE

VINCE WHIBBS PONTIAC-GMC

VININGS ENTERPRISES INC

VIP AUTO ENTERPRISES INC

VIP AUTO GROUP, INC.

VIZION AUTO

VOGUE MOTOR CO INC

WADE FORD INC

WALDORF FORD, INC.

WALKER FORD CO., INC.

WALSH AUTO BODY, INC

WALT SWEENEY FORD, INC

WALTERS AUTO SALES AND RENTALS

WARREN TOYOTA

WARSAW BUICK GMC

WASHINGTON BLVD MOTORS

WAYLAND MOTOR SALES

WAYNE AKERS FORD INC.

WAYNE THOMAS CHEVROLET, INC.

WAYNESVILLE AUTO MART

WEINLE AUTO SALES

WEST BROAD HONDA

WEST BROAD HYUNDAI

WEST CLAY MOTOR COMPANY LLC

WEST COAST CAR & TRUCK SALES

WEST END AUTO SALES & SERVICE

WEST MOBILE AUTOMOTIVE

DEALER NAME

WEST SIDE TOYOTA

WESTSIDE MOTOR CO

WESTVIEW MOTORS, INC.

WHEELS & DEALS AUTO SALES

WHEELS & DEALS AUTO SALES OF

WHEELS FOR SALE BY OWNER &

WHEELS MOTOR SALES

WHITEWATER MOTOR COMPANY INC

WHOLESALE AUTO BROKERS, INC.

WHOLESALE DIRECT

WHOLESALE, INC

WILLETT HONDA SOUTH

WILLIAMSBURG CHRY JEEP

WILLS MOTOR SALES

WILLY HEROLD SUBARU

WILMINGTON AUTO CENTER

WILSON MOTORS WHOLESALE, INC

WINTER PARK AUTO EXCHANGE INC

WOODY SANDER FORD, INC.

WORLD AUTO

WORLD AUTO, INC.

WORLD CLASS MOTORS

WORLD FORD STONE MOUNTAIN

WORLEY AUTO SALES

WOW CAR COMPANY

WRIGHT’S AUTO SALES

XL1 MOTORSPORTS, INC

X-TREME AUTO SALES INC

YADKIN ROAD AUTO MART

YARK AUTOMOTIVE GROUP, INC

YERTON LEASING & AUTO SALES

YOUR DEAL AUTOMOTIVE

YOUR KAR CO INC

Z BEST CARS

Z IMPORTS SALES & SERVICE INC

ZAPPIA MOTORS

ZEIGLER CHRYSLER DODGE JEEP

 